

116 HR 796 IH: Savings Through Security Act
U.S. House of Representatives
2019-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 796IN THE HOUSE OF REPRESENTATIVESJanuary 25, 2019Mr. Graves of Louisiana (for himself and Mr. LaMalfa) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committees on Education and Labor, the Judiciary, Homeland Security, Agriculture, Ways and Means, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide appropriations to secure the southern border of the United States, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Savings Through Security Act . 2.Appropriations for securing the southern border (a)AppropriationSubject to subsection (c), there is hereby appropriated, out of any money in the Treasury not otherwise appropriated, such sums as the Secretary of Homeland Security may from time to time certify to the Secretary of the Treasury are necessary for the Department of Homeland Security to procure and deploy the necessary infrastructure, technology, and manpower to secure the international border between the United States and Mexico.
 (b)AvailabilityAmounts appropriated under this section shall remain available until expended. (c)Maximum appropriationNot more than $5,700,000,000 in total may be appropriated under the authority provided by this section.
			3.Report on costs associated with expenditures on unauthorized aliens
 (a)Report requiredNot later than 90 days after the date of enactment of this Act, the head of each department or agency listed in subsection (b) shall submit to Congress and transmit to the Secretary of the Treasury a report describing each amount such department or agency has expended in the previous fiscal year on activities relating to aliens unlawfully present in the United States.
 (b)Departments and agencies listedThe departments and agencies listed in this subsection are the following: (1)The Department of Education.
 (2)The Department of Justice. (3)The Department of Homeland Security.
 (4)The Department of Agriculture. (5)The Centers for Medicare & Medicaid Services.
				4.Remission of cost savings
 (a)In generalNot later than 30 days after the end of the first fiscal year in which an amount is obligated pursuant to the appropriation in section 2(a), and annually thereafter until the obligation of the maximum amount described in section 2(c), the head of each department or agency listed in section 3(b) shall remit to the general fund of the Treasury an amount, to be derived from the unobligated balances of each appropriate account of such department or agency, that is equal to the extent to which the head of such department or agency determines that such balance remains unobligated because of the expenditures by the Secretary of Homeland Security, pursuant to the appropriation under section 2(a), to secure the international border between the United States and Mexico.
 (b)Annual reportNot later than November 1 of the first fiscal year beginning after the date of the enactment of this Act, and annually thereafter, the head of each department or agency listed in section 3(b) shall jointly submit to Congress a report including any amount saved by each such department or agency on expenditures relating to aliens unlawfully present in the United States in the preceding fiscal year because of the expenditures of the Secretary of Homeland Security, pursuant to the appropriation under section 2(a), to secure the international border between the United States and Mexico.
			